NO. 12-08-00456-CV

                         IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE INTEREST OF                                §           APPEAL FROM THE 392ND

M.T. AND M.T.,                                    §           JUDICIAL DISTRICT COURT OF

MINOR CHILDREN                                    §           HENDERSON COUNTY, TEXAS


                                    MEMORANDUM OPINION
          R.T. appeals the trial court’s final order in a conservatorship and termination proceeding
brought by the Texas Department of Family and Protective Services (DFPS). In two issues, R.T.
contends that the trial court erred by denying his motion for continuance and that the evidence was
insufficient to support the termination of his parent-child relationship with his two daughters. We
affirm.


                      APPELLATE REVIEW OF SUBCHAPTER E FINAL ORDERS
          Subchapter E of Chapter 263 of the Texas Family Code governs final orders in
conservatorship and termination proceedings in cases involving children under DFPS care. See In
re A.J.K., 116 S.W.3d 165, 169–70 (Tex. App.–Houston [14th Dist.] 2003, no pet.). DFPS brought
suit seeking conservatorship of R.T.’s two daughters and termination of his parent-child relationship
with them. The appealed final order terminated R.T.’s parent-child relationship with his daughters
and appointed DFPS as their permanent managing conservator. Therefore, this final order was
governed by subchapter E. See In re K.C.B., 251 S.W.3d 514, 515 (Tex. 2008) (per curiam) (“As
a prerequisite to appellate review, the Texas Family Code requires a party whose parental rights have
been terminated to timely file with the trial court a statement of points on which the party intends
to appeal.”).
         The Texas Family Code requires an appellant seeking review of a subchapter E final order
to file with the trial court, no later than fifteen days after the final order is signed, a statement of
points on which the appellant intends to appeal. TEX . FAM . CODE ANN . § 263.405(b) (Vernon
2009).1 The statement may be filed separately or may be combined with a motion for new trial.
TEX . FAM . CODE ANN . § 263.405(b–1) (Vernon 2009). An appellate court may not consider any
issue that was not specifically presented to the trial court in a timely filed statement of points. TEX .
FAM . CODE ANN . § 263.405(i) (Vernon 2009); In re K.C.B., 251 S.W.3d at 515 n.1. While a
statement of points may be combined with a motion for new trial, a motion for new trial that does
not include such a statement of points is not sufficient to allow appellate review of a subchapter E
final order. See TEX . FAM . CODE ANN . § 263.405(i).
         The final order in this case was signed on October 21, 2008. The record contains no evidence
that R.T. filed a statement of points separately or in a motion for new trial. Accordingly, we cannot
consider the issues R.T. has raised on appeal. See id.; In re K.C.B., 251 S.W.3d at 515.


                                                      DISPOSITION
         We cannot consider the issues R.T. has raised on appeal. Therefore, we affirm the trial
court’s order.


                                                                               BRIAN HOYLE
                                                                                       Justice



Opinion delivered March 31, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       (PUBLISH)




         1
             Because it is unnecessary to do otherwise, we have cited to the most current version of this statute.

                                                                2